Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 1 of 26 PageID #: 973




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

    PAUL GITTEMEIER,                                  )
                                                      )
           Petitioner,                                )
                                                      )
           vs.                                        )        Case No. 4:18-cv-966 SRW
                                                      )
    DON PHILLIPS AND DOMINIQUE                        )
    CUTTS, 1                                          )
                                                      )
           Respondent(s).                             )

                                     MEMORANDUM AND ORDER

          This matter is before the Court on the Petition of Paul Gittemeier for a writ of habeas

corpus under 28 U.S.C. § 2254. (ECF No. 1). The matter is fully briefed. Both parties have

consented to the exercise of plenary authority by a United States Magistrate Judge under 28

U.S.C. § 636(c). For the reasons set forth below, the petition for a writ of habeas corpus is

denied.

I.        BACKGROUND

          In 2012, a jury convicted Petitioner of driving while intoxicated and trespass in the first

degree. The Circuit Court of Warren County, Missouri found Petitioner was a chronic offender

and sentenced him to 15 years in prison. Petitioner appealed his convictions to the Missouri

Court of Appeals, Eastern District, who affirmed. Petitioner filed a post-conviction relief

(“PCR”) motion pursuant to Missouri Supreme Court Rule 29.15. The PCR motion court denied



1
  During the pendency of the Petition, the Board of Probation and Parole released Petitioner on parole, and he is no
longer incarcerated in a correctional facility. Pursuant to Rule 2 of the Rules Governing Section 2254 Cases in the
United States District Courts, Respondent is the state officer who has custody. Therefore, Don Phillips, Chairman of
the Division of Probation and Parole, and Dominque Cutts, the parole officer responsible for supervising Petitioner,
should be substituted in lieu of Terri Lawson as proper party respondents. See 28 U.S.C. § 2254, Rule 2(b),
Advisory Committee Notes.

                                                          1
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 2 of 26 PageID #: 974




Petitioner’s claims, and the appellate court affirmed the motion court’s decision. Petitioner now

seeks habeas relief before this Court. Petitioner is no longer incarcerated, but is under the

supervision of the Missouri Division of Probation and Parole. A person currently released on

parole is in custody for purposes of § 2254. Jones v. Cunningham, 371 U.S. 236, 241-42 (1963)

(a person placed on parole is still in custody under an unexpired sentence).

        The Missouri Court of Appeals, Eastern District, described the facts of Petitioner’s

conviction as follows:

        At approximately 5:45 a.m. on July 31, 2010, Gittemeier’s neighbor, James Preis,
        witnessed Gittemeier riding his ATV on Preis’s lawn while holding what appeared
        to be a bottle of vodka. Preis told Gittemeier to leave and called the police.
        Gittemeier drove away and then returned, when he proceeded to tip over the ATV
        following an apparent attempt to do “donuts” on the lawn. Preis tackled Gittemeier
        with the intent to hold him until police came. He testified Gittemeier smelled of
        alcohol, was incoherent and slurring, discussed random topics, and started to doze
        off. After fifteen minutes, Preis released Gittemeier, who walked home.

        Sheriff’s Deputy Kurt Hey arrived around 6:30 a.m., and made contact with
        Gittemeier at his residence. Deputy Hey testified that when he interviewed
        Gittemeier at around 6:45 a.m., Gittemeier had bloodshot eyes, was mumbling,
        smelled of intoxicants, and was swaying and stumbling. Gittemeier admitted to
        drinking “a few” drinks and stated he had not consumed any alcohol after the
        incident with Preis. Deputy Hey conducted several standardized field sobriety tests,
        which Gittemeier failed. Deputy Hey concluded Gittemeier was intoxicated and
        placed him under arrest at 7:40 a.m. After he was arrested, Gittemeier again stated
        he had not consumed any alcohol after the incident. Gittemeier refused a breath
        test, and, after a warrant was obtained, a paramedic conducted two blood draws at
        11:36 a.m. and 12:06 p.m. The 11:36 a.m. blood sample revealed Gittemeier had a
        blood alcohol content (“BAC”) of 0.170% and the 12:06 a.m. sample revealed a
        BAC of 0.167%.

        The jury returned a verdict of guilty on both counts.

(ECF No. 9-5, at 2.). 2




2
 These facts are taken directly from the Court of Appeals’ Memorandum affirming Petitioner’s conviction on direct
appeal. The Court presumes a state court’s determination of a factual issue is correct. See 28 U.S.C. § 2254(e).

                                                        2
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 3 of 26 PageID #: 975




II.    STANDARD

       Pursuant to 28 U.S.C. § 2254, a district court “shall entertain an application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). “[I]n a § 2254 habeas corpus proceeding, a federal court’s review

of alleged due process violations stemming from a state court conviction is narrow.” Anderson v.

Goeke, 44 F.3d 675, 679 (8th Cir. 1995).

       Federal courts may not grant habeas relief on a claim that has been decided on the merits

in State court unless that adjudication:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d)(1)-(2). “A state court’s decision is contrary to . . . clearly established law if

it applies a rule that contradicts the governing law set forth in [Supreme Court] cases or if it

confronts a set of facts that are materially indistinguishable from a [Supreme Court] decision . . .

and nevertheless arrives at a [different] result.” Cagle v. Norris, 474 F.3d 1090, 1095 (8th Cir.

2007) (quoting Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003)). A state court “unreasonably

applies” federal law when it “identifies the correct governing legal rule from [the Supreme]

Court’s cases but unreasonably applies it to the facts of the particular state prisoner’s case,” or

“unreasonably extends a legal principle from [the Supreme Court’s] precedent to a new context

where it should not apply or unreasonably refuses to extend that principle to a new context where

it should apply.” Williams v. Taylor, 529 U.S. 362, 407 (2000). A state court decision may be

considered an unreasonable determination “only if it is shown that the state court’s

                                                  3
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 4 of 26 PageID #: 976




presumptively correct factual findings do not enjoy support in the record.” Ryan v. Clarke, 387

F.3d 785, 790-791 (8th Cir. 2004) (citing 28 U.S.C. § 2254(e)(1)).

       A state court’s factual findings are presumed to be correct. 28 U.S.C. § 2254(e)(1); Wood

v. Allen, 558 U.S. 290, 293 (2010). Review under § 2254(d)(1) is limited to the record before the

state court that adjudicated the claim on the merits. Cullen v. Pinholster, 563 U.S. 170, 180-81

(2011). Clear and convincing evidence that state court factual findings lack evidentiary support is

required to grant habeas relief. 28 U.S.C. § 2254(e)(1); Wood, 558 U.S. at 293.

III.   DISCUSSION

       Gittemeier asserts eight grounds for relief in his petition: (1) he was denied his rights

under the Fifth and Fourteenth Amendments when the trial court overruled his motion for

judgment of acquittal, or in the alternative motion for new trial; (2) he received ineffective

assistance of counsel when his trial counsel failed to file a motion to suppress evidence seized as

a result of a warrantless entry and search of his home; (3) he received ineffective assistance of

counsel when his trial counsel failed to file a motion to suppress evidence seized as a result of an

invalid search warrant; (4) he received ineffective assistance of counsel when his trial counsel

failed to impeach the State’s witness, James Preis; (5) he received ineffective assistance of

counsel when his trial counsel failed to properly endorse his expert, Joseph Citron, to testify as to

field sobriety tests; (6) he received ineffective assistance of counsel when his trial counsel failed

to file a motion in limine to exclude the results of the BAC tests; (7) he received ineffective

assistance of counsel when his trial counsel failed to request a continuance to test a digital audio

recording; and (8) he received ineffective assistance of counsel when his trial counsel did not

object to Deputy Hey’s testimony about the dispatcher’s hearsay statements.




                                                  4
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 5 of 26 PageID #: 977




        A.      Ground One

        In his first ground for relief, Petitioner asserts he was denied due process of law, a

fundamentally fair trial, and proof beyond a reasonable doubt under the Fifth and Fourteenth

Amendments when the trial court overruled his motion for judgment of acquittal, or in the

alternative, new trial. Petitioner argues the evidence at trial was insufficient to demonstrate he

was guilty while driving while intoxicated. Petitioner raised this claim on direct appeal, so it is

not procedurally defaulted.

        For sufficient evidence to support a criminal conviction, the Fourteenth Amendment’s

Due Process clause requires “evidence necessary to convince a trier of fact beyond a reasonable

doubt of the existence of every element of the offense.” Jackson v. Virginia, 443 U.S. 307, 316

(1979). “The evidence is sufficient to support a conviction whenever, ‘after viewing the evidence

in the light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’” Parker v. Matthews, 567 U.S. 37,

43 (2012) (per curiam) (emphasis in original) (quoting Jackson, 443 U.S. at 319). This standard

“gives full play to the responsibility of the trier of fact . . . to resolve conflicts in the testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts.”

Jackson, 443 U.S. at 319.

        In habeas proceedings, AEDPA “imposes a highly deferential standard for evaluating

state-court rulings, and demands that state-court decisions be given the benefit of the doubt.”

Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation marks and citations omitted). A

federal habeas court “may not overturn a state court decision rejecting a sufficiency of the

evidence challenge simply because the federal court disagrees with the state court.” Cavazos v.

Smith, 565 U.S. 1, 2 (2011) (per curiam). Rather, a federal habeas court may only overturn a



                                                    5
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 6 of 26 PageID #: 978




state court decision on the sufficiency of the evidence “if the state court decision was

‘objectively unreasonable.’” Id. (quoting Renico, 559 U.S. at 773); accord Coleman v. Johnson,

566 U.S. 650, 656 (2012) (per curiam) (“Johnson”) (A federal habeas court may grant relief if

the jury’s finding of guilt, based on the evidence considered in the light most favorable to the

prosecution, “was so insupportable as to fall below the threshold of bare rationality.”).

       While the threshold of proof in this analysis “is purely a matter of federal law,” a federal

habeas court looks to state law for the substantive elements of the offense. Johnson, 566 U.S. at

655. Importantly, “it is not the province of a federal habeas court to reexamine state-court

determinations on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67–68. The Missouri

Court of Appeals described the elements of driving while intoxicated as follows:

       “A person commits the crime of ‘driving while intoxicated’ if he operates a motor
       vehicle while in an intoxicated or drugged condition.” Section 577.010.1 RSMo
       (Cum. Supp. 2010). “An intoxicated condition” is defined as being “under the
       influence of alcohol.” Section 577.001.3 RSMo (Cum. Supp. 2005). Even in the
       absence of chemical tests establishing a defendant’s BAC, the State may meet its
       burden to show intoxication through testimony of an alleged offender’s physical
       manifestations of intoxication, such as bloodshot eyes and slurred speech, and
       through a defendant’s difficulty performing the field sobriety tests. State v. Knifong,
       53 S.W.3d 188, 193-94 (Mo. App. W.D. 2001); see also State v. Scholl, 114 S.W.3d
       304, 307 (Mo. App. E.D. 2003).

(ECF No. 9-5, at 3).

       When reviewing a state court’s sufficiency of the evidence decision, a federal court

“‘faced with a record of historical facts that supports conflicting inferences must presume—even

if it does not affirmatively appear in the record—that the trier of fact resolved any such conflicts

in favor of the prosecution, and must defer to that resolution.’” McDaniel v. Brown, 558 U.S.

120, 133 (2010) (per curiam) (quoting Jackson, 443 U.S. at 326). A federal habeas court is not

permitted to make its own determination of witness credibility, for that determination is for the

state court trier of fact. Robinson v. LaFleur, 225 F.3d 950, 954 (8th Cir. 2000). Additionally, the


                                                 6
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 7 of 26 PageID #: 979




testimony of a victim or an eyewitness is sufficient to sustain a conviction. See Tibbs v. Florida,

457 U.S. 31, 45 n.21 (1982) (“If the jury believed [the eyewitness’] story, the State’s

presentation was more than sufficient to satisfy due process.”); see also Loeblein v. Dormire, 229

F.3d 724, 726 (8th Cir. 2000) (“A victim’s testimony is, by itself, normally sufficient to sustain a

conviction.”).

       In its review of Petitioner’s sufficiency of the evidence claim, the Missouri Court of

Appeals “accept[ed] as true all evidence supporting the jury’s verdict, including all favorable

inferences therefrom, and disregard[ed] all contrary evidence and negative inferences.” (ECF No.

9-5, at 3). The Court of Appeals found:

        [A]lthough there was a timelag between the incident at 5:45 a.m. and when Deputy
       Hey interviewed Gittemeier at 6:45 a.m., the State presented sufficient evidence of
       Gittemeier’s intoxication at the time he operated the vehicle. Preis testified
       Gittemeier was holding a bottle of alcohol while driving the ATV. Further, Preis
       testified Gittemeier smelled of alcohol while Preis attempted to restrain him;
       Gittemeier was incoherent and slurring; he rambled about several topics, such as
       his divorce, his father, and Preis’s house; and he started to doze off. This evidence
       distinguishes the present case from [State v. Byron, 222 S.W.3d 338 (Mo. Ct. App.
       2007)], where there was no evidence presented that the defendant had been drinking
       while operating a vehicle, and the only testimony concerning his condition
       immediately after the accident was from the defendant’s father, who testified that
       the defendant “did not appear intoxicated.”

       Gittemeier, however, challenges Preis’s testimony as inconclusive proof of
       intoxication and argues Preis’s testimony was not credible because it was motivated
       by his dislike of Gittemeier. The State may meet its burden of proof solely through
       the testimony of any witness who had reasonable opportunity to observe the
       defendant’s physical condition. Preis’s testimony of Gittemeier’s condition
       immediately after the incident tends to show he was intoxicated at the time of
       driving.

       As to Gittemeier’s claim that Preis’s testimony was biased and thus not credible,
       we defer to the jury’s superior position to assess the credibility of witnesses and the
       weight and value of their testimony. Here, evidence of a feud between the neighbors
       was presented to the jury, and the jury still found Preis’s testimony credible.

       Moreover, in addition to Preis’s testimony that Gittemeier was intoxicated when he
       operated the ATV at 5:45 a.m., the State introduced evidence that at 11:36 a.m.
       Gittemeier’s BAC was 0.170%. Gittemeier argues his BAC results suggested he

                                                 7
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 8 of 26 PageID #: 980




       drank after but not before the incident. The record, however, does not support this
       assertion. In addition to Preis’s testimony regarding Gittemeier’s intoxication,
       when Gittemeier first spoke with Deputy Hey, he admitted to having “a few” drinks.
       Although Gittemeier now contends on appeal he could have drank between the
       incident and his arrest, the record shows he specifically told Deputy Hey that he
       had not had anything to drink between the incident and his arrest. The combination
       of Gittemeier’s admission of drinking plus his statement that he did not consume
       alcohol between the incident and his interview with police, constitutes sufficient
       evidence that Gittemeier was intoxicated while driving.

       Accordingly, the State presented sufficient evidence of intoxication at the time
       Gittemeier operated the ATV, and thus the trial court did not err in denying his
       motion for JNOV or a new trial.

(ECF No. 9-5, at 3-6) (internal citations omitted).

       The Court of Appeals applied the standard of review articulated in Jackson, and the

record supports the factual findings cited by the court. James Preis, Petitioner’s neighbor,

testified when he first saw Petitioner driving his ATV on his lawn, he saw a fifth of vodka in

Petitioner’s hand. (ECF No. 9-1, at 115). When Mr. Preis pinned Petitioner to the ground after

Petitioner fell from his ATV, Mr. Preis testified he smelled alcohol on Petitioner’s breath, and

Petitioner did not seem coherent. Id. at 118. Petitioner was slurring his words, and what he said

made no sense to Mr. Preis. Id. Additionally, he testified Petitioner kept “like dozing off, closing

his eyes and then, you know, not totally, but you know, kind of in and out of it a little bit.” Id. at

119.

       Deputy Hey testified when he spoke with Petitioner, Petitioner’s eyes were bloodshot, he

was mumbling, and “you could just tell through his voice that he may have been intoxicated.” Id.

at 151. He also testified Petitioner smelled like alcohol and stumbled when walking. Id.

Petitioner admitted to Deputy Hey he had been drinking earlier but had not had anything to drink

since driving his ATV. Id. at 153. Deputy Hey conducted three field sobriety tests on Petitioner,

and he failed each one. Id. at 153-161. Petitioner’s BAC was 0.170% when tested at the police

station a number of hours later. Id. at 232. Petitioner’s own expert testified if Petitioner had not

                                                   8
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 9 of 26 PageID #: 981




had anything to drink since the ATV incident, Petitioner’s BAC at the time of the incident would

have been between .240% and .275%. It was reasonable for the Court of Appeals to find this

evidence sufficient to establish Petitioner was guilty of driving while intoxicated.

       Petitioner argues the Court of Appeals gave too much weight to the testimony of Mr.

Preis, who was engaged in an ongoing feud with Petitioner. Evidence of the feud was presented

to the jury. (ECF No. 9-1, at 126-27). Determinations of witness credibility are left to the jury,

not this Court. Robinson, 225 F.3d at 954. Petitioner also argues it was unreasonable for the

Court of Appeals to ignore evidence indicating Petitioner consumed alcohol closer to the time of

the blood test rather than the time he drove the ATV. The standard when reviewing a sufficiency

of the evidence claim requires the Court of Appeals, and this Court, to view the evidence in the

light most favorable to the prosecution. Parker, 567 U.S. at 43 (2012). Applying this standard,

the evidence establishes Petitioner consumed alcohol before driving his ATV, not after.

       The Court finds, in view of the evidence presented at trial, the decision of the Missouri

Court of Appeals is neither incorrect nor an objectively unreasonable application of clearly

established law. The appellate decision constitutes a reasonable determination of the facts.

Ground one will be denied.

       B.      Grounds Two through Eight

       Grounds two through eight are all ineffective assistance of counsel claims. The State

asserts the claims are procedurally defaulted, and Petitioner cannot overcome the default.

Petitioner argues he can demonstrate cause and prejudice to overcome the procedural bar under

the Supreme Court’s decision in Martinez v. Ryan, 566 U.S. 1 (2012), because Petitioner’s Rule

29.15 counsel did not raise these claims in a timely filed amended PCR motion.




                                                 9
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 10 of 26 PageID #: 982




       “[A] state prisoner must exhaust available state remedies before presenting his claim to a

federal habeas court.” Davila v. Davis, 137 S. Ct. 2058, 2064 (2017) (citing 28 U.S.C. §

2254(b)(1)(A)). Exhaustion requires “one complete round of the State's established appellate

review process.” O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). “A failure to exhaust

remedies properly in accordance with state procedure results in procedural default of the

prisoner's claims.” Welch v. Lund, 616 F.3d 756, 758 (8th Cir. 2010) (citing O'Sullivan, 526 U.S.

at 848)).

       In Petitioner’s pro se PCR motion, he raised one claim – his trial counsel was ineffective

for failing to challenge whether an ATV is a motor vehicle under Missouri Revised Statute §

577.010. (ECF No. 9-7, at 12). After filing his pro se motion, the circuit court appointed

Petitioner counsel. Appointed counsel moved for, and was granted, a 30-day extension of time to

file an amended motion. Petitioner retained private counsel. On January 8, 2014, private counsel

entered his appearance and moved for an additional 60-day extension of time to file the amended

PCR motion. (ECF No. 9-7, at 4). On January 9, 2014, the motion court rescinded the

appointment of counsel and granted private counsel’s motion for an extension of time to file an

amended PCR motion. Id. On March 14, 2014, private counsel filed the amended PCR motion.

In his amended PCR motion Petitioner asserted 23 claims. Of grounds two through eight raised

here, Petitioner raised all but ground seven in his amended PCR motion. The circuit court held an

evidentiary hearing on Petitioner’s amended PCR motion and denied Petitioner’s amended PCR

motion on all 23 claims. (ECF No. 9-7).

       Petitioner appealed to the Missouri Court of Appeals, Eastern District. The Missouri

Court of Appeals held Petitioner’s amended PCR motion was filed after the mandatory deadline

as clarified in Stanley v. State, 420 S.W.3d 532 (Mo. 2014). (ECF No. 9-11, at 1). However,



                                                10
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 11 of 26 PageID #: 983




Stanley was decided on February 4, 2014 - a date between the January 9 order granting the

additional 60 days to file the amended PCR motion and the filing of the amended motion on

March 14, 2014.

        According to the Court of Appeals, Stanley determined Rule 29.15(g) allows a circuit

court to extend the time for filing an amended motion for only one additional period no longer

than 30 days. Id. at 3-4. Petitioner’s counsel requested and received an extension of time to file

his amended motion under authority the circuit court did not have. Id. at 4. Therefore,

Petitioner’s amended PCR motion was ruled untimely. Id. at 5. The only claim properly before

the circuit court was Petitioner’s claim asserted in his pro se PCR motion. Id. at 13. However,

Petitioner did not appeal the circuit court’s denial of that claim, so the Court of Appeals could

not consider it. Id.

        Thus, for the purposes of this habeas, grounds two through eight are procedurally

defaulted because Petitioner did not properly present them to the state court. Coleman v.

Thompson, 501 U.S. 722, 750 (1991) (“In all cases in which a state prisoner has defaulted his

federal claims in state court pursuant to an independent and adequate state procedural rule,

federal habeas review of the claims is barred.”). A habeas petitioner may avoid procedural

default only by showing that there was cause for the default and resulting prejudice, or that a

miscarriage of justice will result from enforcing the procedural default in the petitioner's case.

See Wainwright v. Sykes, 433 U.S. 72, 87, 90–91 (1977). In order to establish cause, the

petitioner must show that “some objective factor external to the defense” prevented his

compliance with a state procedural rule. Murray v. Carrier, 477 U.S. 478, 488 (1986). Petitioner

argues he can show cause and prejudice under the Supreme Court’s decision in Martinez,




                                                 11
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 12 of 26 PageID #: 984




because his PCR counsel was ineffective for failing to raise his claims in a properly filed

amended PCR motion.

       In Martinez, the Supreme Court recognized a narrow exception to the general rule that

counsel’s errors in post-conviction proceedings do not qualify as a cause for default:

       Where, under state law, claims of ineffective assistance of trial counsel must be
       raised in an initial-review collateral proceeding, a procedural default will not bar a
       federal habeas court from hearing a substantial claim of ineffective assistance at
       trial if, in the initial-review proceeding, there was no counsel or that counsel was
       ineffective.

566 U.S. at 17. The Supreme Court also noted a petitioner must demonstrate the underlying

ineffective assistance of trial counsel claim “is a substantial one, which is to say that the prisoner

must demonstrate that the claim has some merit.” Id. at 14; see also Isaac v. Wallace, No. 4:13-

cv-411 SNLJ-SPM, 2016 WL 855858, at *6 (E.D. Mo. Feb. 1, 2016). As the Stanley decision

was determined after the circuit court granted private counsel’s request for additional time, the

Court finds there was cause external to the defense which prevented appellate review of

Petitioner’s PCR claims. Thus, to determine if Petitioner meets the Martinez exception, the Court

must determine if Petitioner’s underlying ineffective assistance of trial counsel claims are

substantial.

       In order to prevail on an ineffective-assistance-of-counsel-claim, a petitioner must meet

the two-prong test established by Strickland v. Washington, 466 U.S. 687, 690, 694 (1984): (1)

he must show that counsel’s performance was so deficient that, “in light of all the circumstances,

the identified acts or omissions were outside the wide range of professionally competent

assistance,” and (2) he must show “that the deficient performance prejudiced the defense,” in the

sense that “there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.”



                                                  12
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 13 of 26 PageID #: 985




       Ground Two

       In ground two, Petitioner asserts he received ineffective assistance of counsel because

trial counsel failed to file a motion to suppress evidence seized as a result of a warrantless entry

and search of his home in violation of the Fourth and Fourteenth Amendments. The warrantless

entry and search to which Petitioner refers is when Deputy Hey entered Petitioner’s home,

located Petitioner, and eventually conducted field sobriety tests on Petitioner. Trial counsel did

not file a motion to suppress the evidence acquired after the deputies enter Petitioner’s home

without a warrant. However, to establish his trial counsel was ineffective in failing to challenge

the warrantless entry, Petitioner must “prove that his Fourth Amendment claim is meritorious

and that there is a reasonable probability that the verdict would have been different absent the

excludable evidence in order to demonstrate actual prejudice.” Kimmelman v. Morrison, 477

U.S. 365, 375 (1986).

       “[S]earches and seizures inside a home without a warrant are presumptively

unreasonable.” Groh v. Ramirez, 540 U.S. 551, 559 (2004) (quoting Payton v. New York, 445

U.S. 573, 586 (1980)). The ultimate touchstone of the Fourth Amendment is “reasonableness,”

and the warrant requirement is subject to certain exceptions. Brigham City, Utah v. Stuart, 547

U.S. 398, 403 (2006). “[W]arrants are generally required to search a person's home or his person

unless ‘the exigencies of the situation’ make the needs of law enforcement so compelling that the

warrantless search is objectively reasonable under the Fourth Amendment.” Id. (quoting Mincey

v. Arizona, 437 U.S. 385, 393–394 (1978)). One such situation is when an officer needs to enter

a home without a warrant “to render emergency assistance to an injured occupant or to protect an

occupant from imminent injury.” Id. “The need to protect or preserve life or avoid serious injury




                                                 13
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 14 of 26 PageID #: 986




is justification for what would be otherwise illegal absent an exigency or emergency.” Id.

(citations omitted).

        The evidence at trial established that Deputy Hey’s warrantless entry into Petitioner’s

home was objectively reasonable under the Fourth Amendment. Deputy Hey was dispatched to

investigate an individual driving a four-wheeler on someone else’s property. (ECF No. 9-1, at

143). He first went to Petitioner’s house, and a woman was standing outside who explained

Petitioner had been riding a four-wheeler and wrecked, and he was inside the house bleeding. Id.

at 146. Deputy Hey then spoke with Mr. Preis about the incident and learned Petitioner had

fallen off the ATV. Id. at 147. Mr. Preis pushed Petitioner to the ground, used force to restrain

him for approximately 10 to 15 minutes and put his forearm on Petitioner’s face. Deputy Hey

learned that Petitioner was saying things that did not make sense, was closing his eyes, and “kind

of in an out of it a little bit.” Id. at 119. Mr. Preis had blood on the back of his shirt after the

incident with Petitioner. Id. at 120.

        The deputy returned to Petitioner’s house, knocked loudly on the door, announced his

presence, and asked if Petitioner was okay; however, Petitioner was nonresponsive. Id. at 148-

49. He looked through the windows to try and see if Petitioner was okay and saw some bloody

paper towels or rags and blood in the sink. Id. at 149. At this point, Deputy Hey called for

assistance from two other officers, and they entered Petitioner’s home. Id. at 150. They located

Petitioner inside, saw he was bleeding, and asked if he was injured. Id. at 152-53. Petitioner

responded that he was injured, and the deputies called an ambulance and paramedics responded.

Id.

        After learning that Petitioner had fallen off an ATV, seemed intoxicated, was bleeding,

speaking irrationally and losing consciousness, it was reasonable for Deputy Hey to believe



                                                   14
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 15 of 26 PageID #: 987




Petitioner may be injured and in need of medical assistance. This information was also disclosed

in the deputy’s police report. (ECF No. 9-2, at 37). Therefore, Deputy Hey’s warrantless entry

into Petitioner’s home was objectively reasonable and not a violation of the Fourth Amendment.

Brigham City, 547 U.S. at 403.

       Petitioner suggests the warrantless entry was unreasonable because almost two hours had

elapsed since Mr. Preis had called police, and Deputy Hey could have easily gotten a warrant

during that time. Petitioner asserts Deputy Hey did not get a warrant because he had already

made up his mind to arrest Petitioner.

       Petitioner’s argument fails for two reasons. First, Deputy Hey’s subjective intent is

irrelevant. Brigham City, 547 U.S. at 404. The Court only considers whether the warrantless

entry was objectively reasonable. Id. Second, the timing of Deputy Hey’s entry does not make his

entry unreasonable. In United States v. Jones, police officers responded to an apartment building

after reports that a man had been firing shots and had retreated into an apartment. 635 F.2d 1357,

1358 (8th Cir. 1980). An hour after arriving, police entered the apartment without a warrant to

ensure no one was injured or in imminent danger inside the apartment. Id. at 1359, 1361. The

Eighth Circuit found the warrantless entry was reasonable because “[a]ny delay that occurred

was primarily the result of careful police work, as the officers first sought to elicit a response

from the suspect and then attempted to obtain a key in an effort to avoid a forceable entry.” Id. at

1361-62. Similarly, in this case any delay that occurred resulted from Deputy Hey gathering

information and attempting to avoid a forceable entry. As the Eighth Circuit stated in Jones:

       When the police have a reasonable suspicion that someone is injured or that the
       public safety is in jeopardy, but refrain from taking immediate action in an effort to
       confirm or deny the suspicion, and then act once they have received no indication
       that the danger has been dissipated, the waiting period does not defeat the
       applicable exception to the warrant rule.

Id. at 1362.
                                                  15
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 16 of 26 PageID #: 988




       Deputy Hey’s warrantless entry into Petitioner’s home did not violate the Fourth

Amendment. Petitioner cannot establish his counsel was ineffective for failing to raise a

meritless claim, nor can he establish he was prejudiced by the failure to raise the claim. See

Rainer v. Kelley, 865 F.3d 1035, 1045 (8th Cir. 2017). Petitioner’s claim for ineffective

assistance of trial counsel on this ground lacks merit; therefore, it cannot be considered a

“substantial” claim under Martinez. 566 U.S. at 17. Petitioner fails to show cause and prejudice

for the procedural default of this claim, and the Court must dismiss it.

       Ground Three

       In ground three, Petitioner asserts he received ineffective assistance of counsel when trial

counsel failed to file a motion to suppress evidence seized as a result of an invalid search warrant

in violation of the Fourth and Fourteenth Amendments. He argues the search warrant to take his

blood to determine his BAC lacked probable cause because before interviewing Petitioner,

Deputy Hey told the police dispatcher he was going to arrest Petitioner for a DWI and likely do a

blood draw. He also argues the search warrant was drafted with a reckless disregard for the truth

because Deputy Hey swore to an affidavit for the search warrant at 10:20 a.m. that included

observations that reportedly took place ten minutes later at 10:30 a.m.

       To establish his trial counsel was ineffective in failing to challenge the search warrant,

Petitioner must “prove that his Fourth Amendment claim is meritorious and that there is a

reasonable probability that the verdict would have been different absent the excludable evidence

in order to demonstrate actual prejudice.” Kimmelman, 477 U.S. at 375. Petitioner cannot do so.

       To void a search warrant under Franks v. Delaware, 438 U.S. 154 (1978), as Petitioner

asserts his trial counsel should have sought to do here, a defendant must show that “(1) the

affiant included in the warrant affidavit ‘a false statement knowingly and intentionally, or with



                                                 16
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 17 of 26 PageID #: 989




reckless disregard for the truth,’ and (2) ‘the affidavit’s remaining content is insufficient to

establish probable cause.’” United States v. Finley, 612 F.3d 998, 1002 (8th Cir. 2010) (quoting

Franks, 438 U.S. at 155-56). “To prevail, a defendant must show more than negligence or

innocent mistake.” Id. In neither his petition nor his reply does Petitioner establish Deputy Hey’s

statement in the affidavit that he had last observed Petitioner at 10:30 a.m., when he swore to the

affidavit at 10:20 a.m., was anything more than an innocent mistake incorrectly noting the time.

He provides no evidence showing Deputy Hey included a false statement knowingly and

intentionally, or with reckless disregard for the truth.

       Even if the incorrect time for the deputies’ last observation of intoxication were redacted,

the search warrant would still contain probable cause. Probable cause is established when,

considering the totality of the circumstances, “there is a fair probability evidence of a crime will

be found in a particular place.” United States v. Knutson, 967 F.3d 754, 758 (8th Cir. 2020)

(quoting United States v. Faulkner, 826 F.3d 1139, 1144 (8th Cir. 2016)). “The determination of

whether or not probable cause exists to issue a search warrant is to be based upon a common-

sense reading of the entire affidavit.” United States v. Seidel, 677 F.3d 334, 338 (8th Cir. 2012)

(quoting United States v. Sumpter, 669 F.2d 1215, 1218 (8th Cir. 1982)). Deputy Hey’s affidavit

in support of the search warrant to take Petitioner’s blood sample, includes the following

summary of facts in support of probable cause:

       Victim: James Preis observed Paul Gittemeier operating an ATV on his property in
       Warren County, James Preis observed Paul Gittemeier with a large alcoholic
       beverage in his hand while operating the ATV. I conducted three field sobriety tests
       on Paul Gittemeier at which time I observed Gittemeier have difficulty maintaining
       his balance while walking and sway from side to side while standing. Gittemeier
       had a strong odor of intoxicating beverage emitting from his breath while speaking.
       Paul Gittemeier advised he had been drinking and refused a breath test.

(ECF No. 3, at 3-4). Based on Mr. Preis’s observations of Petitioner, Deputy Hey’s own

observations of Petitioner during the field sobriety tests, and Petitioner’s own statement that he
                                                  17
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 18 of 26 PageID #: 990




had been drinking, there is a fair probability evidence of Petitioner’s crime of driving while

intoxicated would be found in his body and blood, i.e. his BAC would be above the legal limit.

Thus, probable cause existed for issuance of the search warrant.

       Petitioner has not established the search warrant was drafted with a reckless disregard for

the truth or the search warrant lacked probable cause. Petitioner cannot establish his trial counsel

was ineffective for failing to file a motion to suppress the results of the search warrant, or that he

was prejudiced by his attorney’s actions. Petitioner’s claim for ineffective assistance of trial

counsel on this ground lacks merit; therefore, it cannot be considered a “substantial” claim under

Martinez. 566 U.S. at 17. Petitioner fails to show cause and prejudice for the procedural default

of this claim, and the Court must dismiss it.

       Ground Four

       In his fourth ground for relief, Petitioner claims he received ineffective assistance of

counsel when his trial counsel failed to impeach Mr. Preis with available evidence. Petitioner

argues his counsel should have impeached Mr. Preis with a recording from Deputy Hey, wherein

Mr. Preis admitted to police he held Petitioner on the ground, gave him a couple of “elbows,”

and hit him a couple of times. Petitioner also argues his trial counsel failed to investigate and

obtain evidence of Petitioner’s injuries after he was attacked and beaten by Mr. Preis,

specifically Petitioner’s black eye, swollen head, or his broken clavicle.

       Generally, cross-examination techniques are left to the professional discretion of counsel

and are virtually unchallengeable. United States v. Villalpando, 259 F.3d 934, 939 (8th Cir.

2001). “The Eighth Circuit has found constitutionally deficient performance of trial counsel

based on ineffective cross-examination where counsel allowed inadmissible devastating evidence

before the jury or when counsel failed to cross-examine a witness who made grossly inconsistent



                                                  18
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 19 of 26 PageID #: 991




prior statements.” Ford v. United States, 917 F.3d 1015, 1023 (8th Cir. 2019) (quoting United

States v. Orr, 636 F.3d 944, 952 (8th Cir. 2011)). A failure to impeach only constitutes

ineffective assistance of counsel when “there is a reasonable probability that, absent counsel’s

failure, the jury would have had reasonable doubt of the petitioner’s guilt.” Orr, 636 F.3d at 952.

       Mr. Preis testified when Petitioner attempted to get back on his ATV after falling off of

it, Mr. Preis grabbed him and put him on the ground to hold him until the police arrived. (ECF

No. 9-1, at 117). He grabbed Petitioner by the shirt, put him on the ground, laid on top of him,

and put his forearm across Petitioner’s face. Id. at 117-118. Mr. Preis held Petitioner on the

ground for 10 to 15 minutes, and during that time, Petitioner would try to stand, but Mr. Preis

would force him back down. Id. at 118. Mr. Preis testified Petitioner scratched him on the back

during this exchange. Id. Eventually, Mr. Preis let Petitioner free, and Petitioner returned to his

own home. Id. at 119.

       On cross-examination, Petitioner’s trial counsel asked Mr. Preis if he used force to

subdue Petitioner to which Mr. Preis responded, “Not very much.” Id. at 122. Counsel asked Mr.

Preis if he used his elbows, or held his elbows over Petitioner’s throat or head. Id. Mr. Preis

responded that he did not, but he held his forearm across Petitioner’s face. Id. at 122-23. Counsel

asked if Mr. Preis hit Petitioner a number of times, which Mr. Preis denied. Id. at 123. When

counsel asked what force Mr. Preis used to subdue Petitioner, Mr. Preis responded, “I basically

just laid on top of him and every time he tried to get up I just put pressure on his face with my

forearm.” Id. Mr. Preis admitted he removed Petitioner from the ATV when the ATV was tipped

onto two wheels and pushed him to the ground. Id. at 125. Counsel never questioned Mr. Preis

about his statements on Deputy Hey’s recording or attempted to introduce those statements into

evidence.



                                                 19
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 20 of 26 PageID #: 992




       Even if the Court assumes Petitioner’s trial counsel was ineffective for failing to impeach

Mr. Preis with the recording of his prior statements, or with photographs of Petitioner’s injuries,

Petitioner’s claim for ineffective assistance of counsel still fails because he has not established

prejudice. He has not shown “there is a reasonable probability that, absent counsel’s failure, the

jury would have had reasonable doubt of the petitioner’s guilt.” Orr, 636 F.3d at 952. The State

presented overwhelming evidence at trial of Petitioner’s guilt. Petitioner admitted to Deputy Hey

he had been driving the four-wheeler. He did not have anything to drink since returning home,

but he had been drinking earlier. Deputy Hey observed Petitioner with bloodshot eyes, smelling

of alcohol, stumbling, and swaying from side to side while standing. Petitioner failed three field

sobriety tests conducted by Deputy Hey. His BAC, several hours after the incident, was 0.170%

and 0.167%. Thus, even if Petitioner’s counsel had more successfully impeached Mr. Preis, the

jury would not have had reasonable doubt of Petitioner’s guilt.

       Petitioner cannot establish prejudice for his ineffective assistance of trial counsel claim

on this ground, and his claim lacks merit. Therefore, it cannot be considered a “substantial”

claim under Martinez. 566 U.S. at 17. Petitioner fails to show cause and prejudice for the

procedural default of this claim, and the Court must dismiss it.

       Ground Five

       In his fifth ground for relief, Petitioner asserts he received ineffective assistance of

counsel when his trial counsel failed to properly endorse his defense expert, Joseph Citron, to

testify as to field sobriety tests. Petitioner’s trial counsel filed an “Endorsement of Witness” prior

to trial that stated Mr. Citron would be Petitioner’s expert “for purposes of BAC level at time of

arrest and incident.” (ECF No. 9-2, at 76). After oral arguments from the parties, the trial judge

limited Mr. Citron’s testimony to BAC matters and excluded any testimony on field sobriety



                                                 20
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 21 of 26 PageID #: 993




tests. (ECF No. 9-1, at 23). At the hearing on Petitioner’s PCR motion, Petitioner’s trial counsel

testified he thought the endorsement was broad enough to cover field sobriety tests; he thought

an endorsement for testimony of BAC could also include testimony on field sobriety tests. (ECF

No. 9-6, at 49).

       The Court cannot say Petitioner’s trial counsel filed the best possible expert witness

endorsement. “[T]actical decisions, whether wise or unwise, successful or unsuccessful, cannot

ordinarily form the basis of a claim of ineffective assistance.” United States v. Ortiz Oliveras,

717 F.2d 1, 3 (1st Cir. 1983). “Only where a defense decision is completely unreasonable, not

merely wrong, so that it bears no relationship to a possible defense strategy, is further review into

counsel’s competence required.” Id. at 4. Furthermore, a petitioner must show more than just a

mistake by his lawyer, “the mistake, if there is one, must ‘undermine[] our confidence in the

outcome of the proceeding.’” Montanye v. United States, 77 F.3d 226, 230 (8th Cir. 1996)

(quoting Thompson v. United States, 61 F.3d 586, 587 (8th Cir. 1995)). The Court’s confidence

in the outcome of Petitioner’s trial is not undermined by trial counsel’s mistake. As the Eighth

Circuit stated, “this is a hard sell; our confidence is not easily undermined.” Id.

       With hindsight, Petitioner’s counsel should have endorsed Mr. Citron to testify on BAC

and field sobriety tests. However, as Strickland instructs, “it is all too easy for a court, examining

counsel’s defense after it has proved unsuccessful, to conclude that a particular act or omission

of counsel was unreasonable.” 466 U.S. at 689. Furthermore, Petitioner does not establish he was

prejudiced by this decision. As stated in Petitioner’s brief, “the field sobriety tests served as an

additional piece of evidence that the jury was allowed to consider.” (ECF No. 1, at 29). This was

not the only piece of evidence of Petitioner’s guilt. Between Mr. Preis’s and Deputy Hey’s




                                                  21
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 22 of 26 PageID #: 994




personal observations of Petitioner’s behavior and Petitioner’s BAC levels, the results of the trial

would not have been any different even if trial counsel had properly endorsed Mr. Citron.

        Petitioner’s ineffective assistance of trial counsel claim on ground five lacks merit; it

cannot be considered a “substantial” claim under Martinez. 566 U.S. at 17. Petitioner fails to

show cause and prejudice for the procedural default of this claim, and the Court must dismiss it.

        Ground Six

        In his sixth ground for relief, Petitioner asserts he received ineffective assistance of

counsel when his trial counsel failed to file a motion in limine to exclude or object to the results

of the BAC tests because they were not performed in compliance with Missouri Revised Statute

§ 577.029. There was no evidence the paramedic who drew the blood used a nonalcoholic swab.

In his brief, Petitioner relies on cases from 1988 and 2004, and the language from a prior version

of the statute. 3 The version of the statute effective from 2009 until 2016, required a licensed

physician, registered nurse, or trained medical technician to withdraw the blood, and that “only a

previously unused sterile needle and sterile vessel shall be utilized and the withdrawal shall

otherwise be in strict accord with accepted medical practices.” Mo. Rev. Stat. § 577.029 (2009).

The statute did not require use of a nonalcoholic swab. Thus, Petitioner’s counsel was not

ineffective for failing to seek to exclude Petitioner’s BAC on this ground. It would have been a

meritless challenge of the evidence.

        Petitioner’s ineffective assistance of trial counsel claim on ground six lacks merit, and it

cannot be considered a “substantial” claim under Martinez. 566 U.S. at 17. Petitioner fails to

show cause and prejudice for the procedural default of this claim, and the Court must dismiss it.




3
 Petitioner cites to State v. Setter, 763 S.W.2d 228, 230 (Mo. Ct. App. 1988) and Clark v. Dir. of Revenue, 132
S.W.3d 272, 276 (Mo. Ct. App. 2004).

                                                        22
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 23 of 26 PageID #: 995




       Ground Seven

       In his seventh ground for relief, Petitioner asserts he received ineffective assistance of

counsel when trial counsel did not request a continuance to test the recording provided by

Deputy Hey. According to Petitioner, the State provided the recording the night before trial, so

his counsel did not have time to review and analyze its contents. Petitioner apparently told his

counsel he believed the recording had been altered to remove statements favorable to Petitioner.

Petitioner argues a reasonably competent attorney would have requested a continuance and

sought to test the recording for accuracy and completeness.

       Petitioner’s claim fails because he has not shown what prejudice he suffered from the

failure to seek a continuance. Nor did Petitioner establish any scientific basis suggesting the

recording had in fact been altered. In his Petition, he argues, “if trial counsel had requested a

continuance and had Deputy Hey’s audio recording examined, there is a reasonable probability

that the outcome of the trial would have been different.” (ECF No. 1, at 34). However, he

provides no specific facts as to how this recording would have undermined the evidence

presented at trial so as to cause a different result. A petitioner must support his claims with

specific allegations, and Petitioner has not done so here. See Smith v. United States, 677 F.2d 39,

41 (8th Cir. 1982) (“This claim is merely a conclusory allegation, unsupported by specifics. As

such, it was a proper subject for summary dismissal.”).

       Petitioner has failed to establish this ground for relief has any merit; therefore, it cannot

be considered a “substantial” claim under Martinez. 566 U.S. at 17. Petitioner fails to show cause

and prejudice for the procedural default of this claim, and the Court must dismiss it.




                                                 23
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 24 of 26 PageID #: 996




       Ground Eight

       In his eighth ground for relief, Petitioner asserts he received ineffective assistance of

counsel when his counsel failed to object to Deputy Hey’s testimony about the police

dispatcher’s hearsay statements. Petitioner argues the statements were outcome-determinative,

and the statements made by the dispatcher before Deputy Hey investigated prejudiced Petitioner

in the eyes of the jury, leading them to believe he had already committed a crime.

       At trial, Deputy Hey testified he was sent to respond to a call reporting a peace

disturbance, trespassing, and a person driving a four-wheeler on someone else’s property. (ECF

No. 9-1, at 142). The prosecutor asked, “What information were you given when the first call

came in? What’d the dispatcher tell you?” Id. at 143. Deputy Hey responded, “I believe it was

along the lines of that there was a gentleman riding a four-wheeler on his property and then there

was more information that came in as I was on my way there.” Id. The prosecutor also asked

Deputy Hey what information he received from the dispatcher between his first call and the time

he arrived. Id. at 144. Deputy Hey responded, “before I arrived one of the secondary dispatch

information calls that was given to use was that the gentleman had wrecked, that the victim was

actually restraining the subject because he had attempted to run him over with his four-wheeler.”

Id. Deputy Hey then testified that he was told Petitioner was walking home. Id.

       An out-of-court statement offered to explain subsequent police conduct is not hearsay.

State v. Douglas, 131 S.W.3d 818, 824 (Mo. Ct. App. 2004). When a statement goes beyond

what is necessary to explain the subsequent police conduct, it is hearsay. Id. Deputy Hey’s

statements about what dispatch told him were necessary to explain his subsequent conduct.

Dispatch told him Petitioner had wrecked his ATV and was walking home. Deputy Hey then




                                                 24
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 25 of 26 PageID #: 997




responded first to Petitioner’s house rather than Mr. Preis’s. It also explains his subsequent

concerns that Petitioner was injured.

       Even if the statements were hearsay, Petitioner cannot show he was prejudiced by his

counsel’s failure to object to the statements because when the jury heard the statements, it had

already heard Mr. Preis’s testimony describing how Petitioner had almost hit him with the ATV

and that Mr. Preis then attempted to restrain him until police came, eventually letting Petitioner

go home. Petitioner argues the statements led the jury to believe he had committed a crime

before it was investigated. However, the statements made no mention of Petitioner being drunk

while driving the ATV. The Court does not find these statements prejudiced Petitioner.

       Petitioner failed to establish this ground for relief has any merit; therefore, it cannot be

considered a “substantial” claim under Martinez. 566 U.S. at 17. Petitioner fails to show cause

and prejudice for the procedural default of this claim, and the Court must dismiss it.

       Grounds two through eight of the Petition are procedurally defaulted. To overcome the

procedural default, Petitioner needed to establish he received ineffective assistance of counsel

from his PCR counsel under Martinez. To do so, he had to establish that his underlying

ineffective assistance of trial counsel claims were substantial, that they had some merit. He has

been unable to do so. Therefore, grounds two through eight of his Petition remain procedurally

defaulted, and the Court must dismiss them on that basis.

       C.      Request for an Evidentiary Hearing

       Petitioner’s request for an evidentiary hearing will be denied. Generally, an evidentiary

hearing is within a habeas court’s discretion, as limited by statutory restrictions set forth in the

AEDPA. See Schriro v. Landrigan, 550 U.S. 465, 473–75 (2007); 28 U.S.C. § 2254(e)(2). “In

deciding whether to grant an evidentiary hearing, a federal court must consider whether such a



                                                  25
Case: 4:18-cv-00966-SRW Doc. #: 23 Filed: 01/27/21 Page: 26 of 26 PageID #: 998




hearing could enable an applicant to prove the petition’s factual allegations, which, if true, would

entitle the applicant to federal habeas relief.” Schriro, 550 U.S. at 474. In addition, a federal

habeas court must consider “the deferential standards” under the AEDPA that “control whether

to grant habeas relief.” Id. A habeas court need not hold an evidentiary hearing “if the record

refutes the applicant’s factual allegations or otherwise precludes habeas relief.” Id. (internal

quotation marks and citation omitted). Having considered all of these matters, the Court does not

find an evidentiary hearing is appropriate.

       Accordingly,

       IT IS HEREBY ORDERED that the Petition of Paul Gittemeier for a Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 is DENIED.

       IT IS FURTHER ORDERED that Petitioner Paul Gittemeier’s Petition is

DISMISSED, with prejudice. Petitioner has not made a substantial showing of a denial of a

constitutional right, and this Court will not issue a Certificate of Appealability. 28 U.S.C. §

2253(c)(2). A separate judgment in accord with this Order is entered on this same date.

       So Ordered this 27th day of January, 2021.


                                               /s/ Stephen R. Welby
                                               STEPHEN R. WELBY
                                               UNITED STATES MAGISTRATE JUDGE




                                                  26
